Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 05, 2019

The Court of Appeals hereby passes the following order:

A19A0219. IN RE DUSTON TAPLEY, JR.

      On February 15, 2018, the Superior Court for the Middle Judicial Circuit
entered an order accepting attorney Duston Tapley, Jr.’s “consent agreement” to no
longer represent clients in criminal cases in that circuit. Tapley did not appeal that
order. Instead, more than two months later, he filed a motion to vacate, asserting that
he was competent and therefore able to represent clients and a motion to recuse the
trial court judge from deciding the motion to vacate. On June 8, 2018, the trial court
entered orders denying Tapley’s motions, and he appealed to this Court on June 25,
2018.1 We lack jurisdiction.
      Tapley did not timely appeal from the trial court’s order of February 15, 2018.
See OCGA § 5-6-38 (a) (providing that a notice of appeal must be filed within 30
days). Tapley’s “motion to vacate” was in substance a motion for reconsideration, as
he asserted that he was competent, such that the trial court should reconsider its ruling
regarding his ability to represent clients. See Masters v. Clark, 269 Ga. App. 537, 539
(604 SE2d 556) (2004) (“[T]here is no magic in the nomenclature used. Under our
rules, pleadings are judged by their function and not the name used.”) (punctuation
omitted). An order denying a motion for reconsideration is not appealable in its own
right. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000). Moreover,

      1
         Tapley also appealed similar orders entered in a murder case in Case No.
A18A2039. Thereafter, both that case and the instant case were transferred to the
Supreme Court. The Supreme Court dismissed Tapley’s appeal in the murder case
because he failed to follow the interlocutory application procedure, and returned the
instant case to this Court. See Case Nos. S19A0397/S19A0398 (Jan. 7, 2019).
a motion for reconsideration does not extend the time for filing an appeal from the
underlying order. See Cheeley-Towns v. Rapid Group, Inc., 212 Ga. App. 183, 183
(1) (441 SE2d 452) (1994).
      Given that Tapley did not timely appeal from the consent order and cannot
appeal from the denial of the motion for reconsideration, the denial of his motion to
recuse appears to be moot. OCGA § 5-6-48 (b) (3) (providing for dismissal of an
appeal when the questions presented have become moot); Carlock v. Kmart Corp.,
227 Ga. App. 356, 361 (3) (a) (489 SE2d 99) (1997) (A matter is moot if a ruling
“cannot have any practical effect on the existing controversy.”) (punctuation omitted).
And if the motion to recuse is not moot because the matter remains pending in the
trial court, we would still lack jurisdiction because orders denying motions to recuse
are interlocutory, and appeals of such orders require compliance with the
interlocutory appeal procedures of OCGA § 5-6-34 (b). See Ellis v. Stanford, 256 Ga.
App. 294, 295 (2) (568 SE2d 157) (2002).
      For these reasons, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/05/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.